COURT OF APPEALS OF VIRGINIA


Present:  Judges Willis, Fitzpatrick and
          Senior Judge Hodges
Argued at Alexandria, Virginia

STEPHON P. FAUNTLEROY

v.       Record No. 1085-94-4              MEMORANDUM OPINION *
                                       BY JUDGE WILLIAM H. HODGES
COMMONWEALTH OF VIRGINIA                    OCTOBER 31, 1995


              FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                      James W. Haley, Jr., Judge

            R. Scott Pugh for appellant.
            H. Elizabeth Shaffer, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.


     Appellant was convicted of first degree murder and sentenced

to life imprisonment.   On appeal, he alleges the trial court

erred in admitting into evidence a handwritten message and the

testimony of a handwriting expert, in restricting his cross-

examination of a witness, and in instructing the jury.     Finding

no error, we affirm appellant's conviction.

                                 I.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     On the morning of August 1, 1993, appellant told an

acquaintance he knew his wife Gloria Fauntleroy had "been

fucking," called her a "bitch," and said if he could not "have

her, nobody else will."    Between 12:00 and 1:00 p.m., Daymon

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
Coleman saw Gloria crying as she walked on the path through the

woods from her townhouse to Forbes Market.   Coleman later saw

appellant on the path, and asked him why Gloria had been crying.

Appellant said, "[W]hen I catch up with the fucking bitch, she's

going to do more than cry."

       That afternoon, witnesses saw Gloria talking on a telephone

outside Forbes Market.   Appellant was arguing with her and trying

to hang up the phone.    Gloria dropped the phone and walked

quickly up the path into the woods.    Appellant followed her.

Gloria was not seen alive again.
       On August 4, Gloria's body was found in the woods between

her home and Forbes Market.   Gloria had died from strangulation

with a ligature.

       Two days after Gloria disappeared, appellant told Jeffrey

Armstead he had hit Gloria with a knife.   Armstead jokingly asked

appellant, "[Y]ou sure you didn't kill your wife and bury her in

your back yard?"   Appellant said, "I didn't mean to hurt her.     I

mean, I didn't hurt her.   Don't put that on me . . . ."

Appellant reported his wife missing that evening.   On August 5,

before police officers advised him that they had found Gloria's

body, appellant told the police that he did not kill his wife.

                                 II.

       On a metal panel of a soda machine outside Forbes Street

Market, the police found the written message, "Bitch you will

die!   Like the bloody whore you are."   The soda machine was near

the telephone witnesses saw Gloria using while arguing with

appellant on August 1.   The message had not been present on July




                                   2
31, when the store manager cleaned the outside of the machine.

He noticed the writing for the first time on August 3.

     Thomas Goyne, an expert in the field of handwriting

analysis, testified that by comparing the message written on the

metal panel with known exemplars of appellant's writing, there

were "indications" appellant had written the first sentence of

the message.   There were "limited indications" appellant wrote

the portion of the note ending with "you are."    On appeal,

appellant argues that the message and the testimony concerning it

were inadmissible.
     "The admission of evidence is left to the broad discretion

of the trial judge.    However, if evidence has probative value, it

is normally admissible and should be excluded only when its

probative value is outweighed by policy considerations which make

its use undesirable in the particular case."     Farley v.

Commonwealth, 20 Va. App. 495, 498, 458 S.E.2d 310, 311 (1995).

     "The standard of review on appeal where the admissibility of

expert testimony is challenged is whether the trial court abused

its discretion."     Kern v. Commonwealth, 2 Va. App. 84, 86, 341
S.E.2d 397, 398 (1986).    "Relevant scientific evidence is

admissible if the expert is qualified to give testimony and the

science upon which he testifies is reliable.    There also must be

a connection between the evidence and the factual dispute in the

case."   Farley, 20 Va. App. at 498-99, 458 S.E.2d at 312.

"Expert testimony is appropriate to assist triers of fact in

those areas where a person of normal intelligence and experience

cannot make a competent decision."     Swiney v. Overby, 237 Va.
3
231, 233, 377 S.E.2d 372, 374 (1989).

     Appellant challenged neither Goyne's qualifications as an

expert nor the reliability of the science in his area of

expertise.   Appellant's sole objection was that Goyne was not

able to conclude to a reasonable degree of certainty that the

writing on the panel was appellant's.      The trial judge found that

appellant's objection went to the weight, not the admissibility,

of the evidence.

     "[A]n expert opinion 'based on a "possibility" is

irrelevant, purely speculative and, hence, inadmissible.'"

Hubbard v. Commonwealth, 243 Va. 1, 13, 413 S.E.2d 875, 881

(1992) (quoting Spruill v. Commonwealth, 221 Va. 475, 479, 271
S.E.2d 419, 421 (1980)).   Goyne's testimony about the writing on

the panel, however, was not based upon a "possibility."      Rather,

it was founded upon Goyne's scientific study of the writing on

the metal panel and the known exemplars of appellant's writing, a

comparison Goyne was qualified to perform.      Goyne's opinion was

not inadmissible merely because he could not specifically

conclude that appellant wrote the message on the panel.      The

expert carefully described the range of conclusions which could

be reached as a result of his scientific examination.      His range

of conclusions began with the ability to identify the writer to

the exclusion of all others to categorically eliminating a

writer.   From absolute identification the steps drop to strong

indications, indications, limited indications, cannot be

eliminated and then the reverse.       Goyne's qualifications of his

findings affected only the weight to be given the evidence, not




                                   4
the admissibility, as the trial judge properly ruled.       See

Hetmeyer v. Commonwealth, 19 Va. App. 103, 110, 448 S.E.2d 894,

899 (1994).     See also Seneca Falls Greenhouse & Nursery v.

Layton, 9 Va. App. 482, 487, 389 S.E.2d 184, 187 (1990) (the

manner in which a jury may weigh the opinion of an expert "has

nothing to do with its admissibility").      Thus, the trial judge

did not abuse his discretion in admitting Goyne's testimony.

                                 III.

        While incarcerated awaiting trial, appellant told Keith

Willis, another inmate, "Yeah, I did it.      They'll never get any

evidence to convict me.    They're dumb as hell."
        On voir dire, Willis revealed his prior criminal charges and

the disposition of those charges.       While serving time in the

Chesterfield County jail for a conviction of grand larceny,

Willis gave the police information about an individual in Florida

to retaliate against that person, but the police did not act upon

the information.    Also while in the Chesterfield jail, Willis was

arrested for grand larceny and making a false report to the

police in Spotsylvania County.    Willis pled guilty to petit

larceny, and the false report charge was dropped.

        In Stafford County, Willis pled guilty to grand larceny,

receiving a three-year reduction in his suspended sentence in

exchange for his truthful testimony against appellant.      While

incarcerated in the Stafford County jail, Willis told the FBI

that Michael Green, another inmate, had discussed planting a car

bomb.    Green subsequently was charged with attempting to kill a

prosecutor, but Willis was offered nothing by the federal




                                   5
authorities for the information he provided.

     Before appellant's trial, Willis had never testified in

court against anyone.   At the time of trial, Willis was

incarcerated, but had no charges against him pending disposition.

     Appellant argued at trial that he should be able to ask

Willis about the "deals" he had made with the prosecution

concerning his other past convictions.   Appellant conceded he had

no evidence Willis had made any such deal or ever had "any slack

cut" in a prior case.   In fact, Willis stated that none of the

dismissals of any of the charges against him resulted from any

agreement he had made with the prosecuting authorities.    The

trial judge refused to allow appellant to ask Willis the proposed

question, but permitted appellant to ask Willis about the number

and nature of prior convictions and the terms of his plea

agreement in Stafford County, including his agreement to testify

against appellant.   The court also did not permit appellant to

ask Willis about the two instances where he had offered

information to the police.
             Cross-examination is fundamental to the
          truth-finding process and is an absolute
          right guaranteed to the defendant by the
          confrontation clause of the Sixth Amendment.
           While the trial court has the discretion to
          see that the right of cross-examination is
          not abused, this discretion is to be employed
          only after the right "has been substantially
          and fairly exercised." In exercising the
          right, the defendant can elicit "any evidence
          . . . which tends to affect the credibility
          of [witnesses] or the weight of their
          testimony by showing what influences, if any,
          were brought to bear upon them."


Shanklin v. Commonwealth, 222 Va. 862, 864, 284 S.E.2d 611, 612

(1981) (citations omitted).



                                 6
     The trial judge permitted appellant great latitude in his

cross-examination of Willis.   In fact, the terms of Willis'

Stafford County plea agreement, including the condition that he

testify against appellant, were revealed to the jury.      See

Bradshaw v. Commonwealth, 16 Va. App. 374, 378-79, 429 S.E.2d
881, 884 (1993).   Appellant produced no evidence to demonstrate

that Willis, by offering information to law enforcement

authorities on two occasions and receiving nothing in return, was

motivated by self-interest to testify untruthfully at appellant's

trial.    In this regard, Willis was in a position no different

than an ordinary citizen who reported suspected criminal activity

to the police.   The trial judge did not prevent appellant from

presenting matters to the jury tending to demonstrate that Willis

was biased, and did not abuse his discretion in limiting the

cross-examination of Willis.
     Appellant further contends the court should have allowed him

to question Willis about the false report charge, of which

appellant was never convicted.   Where it is not relevant to

demonstrate a witness' bias or motive to fabricate, "[e]vidence

of specific acts of misconduct is generally not admissible in

Virginia to impeach a witness' credibility."    Banks v.

Commonwealth, 16 Va. App. 959, 963, 434 S.E.2d 681, 683 (1993).

     Furthermore, that a witness has merely been charged with a

crime is inadmissible for purposes of impeachment.    Dowell v.

Commonwealth, 12 Va. App. 1145, 1147, 408 S.E.2d 263, 264-65

(1991), aff'd on reh'g en banc, 14 Va. App. 58, 414 S.E.2d 440
(1992).   For these reasons, the trial judge did not err in




                                  7
refusing to permit cross-examination of Willis on the matter.

                                 IV.

     The following language was appended to instruction 3,

concerning circumstantial evidence: "[T]he theories of innocence

which must be excluded are only those which flow from the

evidence itself.   The Commonwealth has no duty to negate the

theories which flow only from the imagination of the defendant's

counsel."   Conceding that the instruction correctly stated the

law, see Saunders v. Commonwealth, 18 Va. App. 825, 830, 447
S.E.2d 526, 529 (1994), appellant argues that the appended

language was inappropriate upon the facts of the case.
     "A reviewing court's responsibility in reviewing jury

instructions is to 'see that the law has been clearly stated and

that the instructions cover all issues which the evidence fairly

raises.'"   Darnell v. Commonwealth, 6 Va. App. 485, 488, 370
S.E.2d 717, 719 (1988) (quoting Swisher v. Swisher, 223 Va. 499,

503, 290 S.E.2d 856, 858 (1982)).      The instruction in question

provided the jury with the proper framework to weigh the

evidence, which was largely circumstantial.     Considering that

appellant's theory of defense was to show that someone else

murdered his wife, the instruction was applicable to the facts

and circumstances of the case.

     Furthermore, "[a] proposed jury instruction submitted by a

party, which constitutes an accurate statement of the law

applicable to the case, shall not be withheld from the jury

solely for its nonconformance with model jury instructions."

Code § 19.2-263.2.   Thus, we cannot say that the trial judge




                                  8
erred in granting the circumstantial evidence instruction. 1

     For these reasons, we affirm appellant's conviction.

                                              Affirmed.




     1
      Appellant further contends that the prosecutor was
permitted during closing argument to "launch an attack on the
credibility of [his] . . . counsel." However, "errors assigned
because of a prosecutor's improper comments or conduct during
closing argument will not be considered on appeal unless the
accused timely moves for a cautionary instruction or for a
mistrial." Morris v. Commonwealth, 14 Va. App. 283, 286-87, 416
S.E.2d 462, 464 (1992) (en banc). Appellant did neither in this
case, and our consideration of this argument is barred.




                                9